Opinion filed January 10, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00105-CV
                                     __________

       DOUBLE DIAMOND, INC., DOUBLE DIAMOND
   MANAGEMENT CORPORATION, DOUBLE DIAMOND
  UTILITIES CO., CLIFFS GOLF, INC., AND R. MIKE WARD,
                        Appellants
                                        V.
 DAN DIPPREY, CURTIS PRIDDY, KEN HILL, AND KEN HILL
          INVESTMENT GROUP, INC., Appellees


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C47833


                      MEMORANDUM OPINION
      Appellants filed this interlocutory appeal from an order entered by the trial
court on March 28, 2018. On December 13, 2018, this court issued an order in which
we explained the background of this appeal and concluded: “Accordingly, it appears
that the March 28, 2018 order is now moot.” We also informed the parties that this
appeal would be dismissed for want of jurisdiction if the parties failed to submit “in
writing within ten days . . . a valid basis for continuing this appeal.” We have
received no response from the parties. Therefore, we dismiss this appeal. See
TEX. R. APP. P. 42.3.
        This appeal is dismissed for want of jurisdiction.


                                                                            PER CURIAM


January 10, 2019
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2